Earl Warren: Grover D. Turnbow et al., Petitioner, versus Commissioner of Internal Revenue. Mr. Barnett you may continue with your argument.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. Yesterday, I tried to show that the very function of the reorganization definition was to trigger the operation of the nonrecognition provisions. And as to the petitioner's argument, the boot provision permits the nonrecognition of gain whether or not there's reorganization, would deprive the definitions of the only function they have. I'd like to turn the now to what started yesterday to the history of the solely for voting stock limitation of the B and C definitions. Those were added in 1934. Before that, the definitions were as they are set forth at page 61 of our brief and you will see that, what is now the A, B and C definitions were lumped together in a single clause, that defined as a reorganization, a merger or consolidation and then (including the acquisition by one corporation of at least a majority of the stock or substantially all the assets of another). Now that parenthetical clause did not impose any limitation upon the property given in exchange for the acquisition. However, because it modified the merger or consolidation, the Government argued that it was meant to include only those transactions that were in practical effect essentially of the same nature as a merger or consolidation, and therefore, if any substantial part of the consideration was cash or short-term notes instead of the continuing interest, that was in practical effect a sale rather than a merger or consolidation and not covered. Now, that argument was successful only in part and in a line of cases which culminated in a group of decisions by this Court in 296 U.S. the leading one which is Helvering against Minnesota Tea. It was held that it was sufficient to qualify as reorganization if a substantial and material part of the consideration was voting stock or common stock, a continuing interest of the enterprise, even though the rest of the consideration in the very large part was cash and in fact, the Minnesota Tea that was held to be a reorganization even though almost 50% of the consideration was cash and therefore, the consequence was that the gain was recognizable only to the extent of the cash rather than as the Government argued the whole gain being recognized. Now, this case, the transaction in this case is a blood-brother to Minnesota, the transaction in Minnesota Tea. It's in fact a little more extreme because here, over 70% of the consideration was cash. Nevertheless, under the pre-1934 Act under the rationale of Minnesota Tea, the transaction here would have qualified as a reorganization with the consequence that the gain would have been recognized only to the extent of the cash. Now, it was against the background of that litigation and the asserted sale reorganization dichotomy that the 1934 Act was inactive. The House Committee about the prude of decisions holding the transactions to be reorganizations where no money passes said that when it called the stoop lawyers had been successful in arranging what were in fact sales in the form of reorganizations and to present that, it recommended eliminating entirely whether or not the B and C definitions and restricting the statute to statutory mergers and consolidations. The Senate Committee, although agreeing with the purposes of the House and the need to prevent sales from qualifying as reorganizations, pointed out that a lot of states did not have statutory provisions permitting mergers and consolidations and that no states, it was necessary to have some other mechanism to achieve necessary business readjustments without the incident attacks. Accordingly, to permit that while at the same time preventing sales from qualifying as reorganizations, it recommended putting back the B and C definitions, but limiting them to transactions in exchange solely for voting stock. In the Senate Committee's view, if it was solely for voting stock, it should be like in the mergers and consolidations. If, however, there was anything but voting stock, it should be classified as a sale and for the very purpose of requiring that the entire gain not simply the cash which is always taxable to require the entire gain be taxable. Now, this transaction which would've been a reorganization before the 1934 Act and therefore, taxable only to the extent (Inaudible), admittedly which it has to admit is no longer a reorganization because of that change. The anomaly is that he goes on to argue that it makes no difference and that his gain is taxable precisely as it would've been before Congress added that limitation and he argues that, even though this transaction in an aggravated form is the very kind of transaction, the Congress, both the House and Senate agree to not be entire to the benefits of nonrecognition even in part. Now, there's also one subsequent that -- of legislative history after the years in question here that I would like to call the Court's attention. Under the 1939 Code, Assets and Acquisitions, noted under the C definition, had to be solely for voting stock to qualify as a reorganization.
John M. Harlan II: (Inaudible)
Wayne G. Barnett: When C would cover? I mean B or C definitions?
John M. Harlan II: (Inaudible)
Wayne G. Barnett: It would cover -- it would've covered this case if all that he had received have been voting stock and that's all that it does cover. If your question is directed towards whether there can ever be boot in a B or C reorganization, I would like to say that isn't open question. There are several questions and interpretation left on that issue. The Howard case itself involved the transaction that quite arguably was a reorganization, you will know that B requires only that 80%, at least 80% of the stock of the acquired corporation be acquired. It's therefore arguable that if you acquire at least 80% solely for voting stock, then even though you pay cash for the rest, it would still be a B reorganization. That was the fact in Howard case. There's 81% of the stock was acquired for voting stock and 19% for cash. The Seventh Circuit, in fact, held that the cash aided the sitting minority, prevented the B reorganization. That's the only decision -- that is not a decision, a reduction I believe, but that is really still an open question and I think it's a very good argument and likely to have argument that if you -- if 80% of the stock is acquired for voting stock, the fact that an additional -- a necessarily additional amount of stock is acquired for cash whatnot disqualified.
Felix Frankfurter: What do you mean with only?
Wayne G. Barnett: Well, the question is what has to be acquired solely for voting stock? Since, all you have to acquire to be a reorganization is 80% of the stock of the acquired corporation. If you acquire that much solely for voting stock, the argument is, why should it make any difference that you go on to acquire some additional stock for cash? Why should that disqualify what otherwise would've (Voice Overlap)
Felix Frankfurter: What is the function of (Voice Overlap)?
Wayne G. Barnett: I'm not arguing that. I'm only saying that there is still an open question. It has never been precisely resolved in the assets acquisition, this Court's decision in Southwest Consolidated in 315 U.S. seems pretty conclusively to mean to say that there can't be anything at all besides voting stock. But those definitions were changed after the boot provision got to its present form. The boot reasons that I'm willing to show is simply a standard mechanical rule and the reorganization definitions are the instrument of policy. It's by them that the Congress has been time to time changed its mind about what kinds of transactions ought to qualify for nonrecognition even in part. Now I think the history that if it's foretold will answer. The requirement and assets acquisition of the exchange -- the acquisition would be solely for voting stock was found to be too harsh. In the 1954 Code it was relaxed. The C definition in the 1954 Code requires only that at least 80% of the consideration be voting stock and the addition -- and the rest of the consideration up to 20% can be cash or other property and still qualify as reorganization. I would like to give you, read to you the Senate Committee's explanation of the reason for that change. Unfortunately, this isn't cited in our brief. I have only discovered it and so I would like to read to you the actual text. The Senate Committee said this, “Under present law,” that's 1939 Code, “if one corporation acquires substantially all the assets of another, the acquisition must be made entirely for voting stock or the transaction will not be subject to the nonrecognition rules to any extent.” That is to say, the committee reports says that a failure to meet solely for voting stock requirement, doesn't simply bar characterization as reorganization in the abstract. It bars the applications of the nonrecognition rules that is (c) (1), the boot provision to any extent and it goes on to say that the reason making the change is so that you can't have some cash and still be entitled to partial recognition. The statement by the Senate Committee is a direct and explicit answer to the very argument made by the petitioner here. Petitioners --
John M. Harlan II: (Inaudible)
Wayne G. Barnett: 1954 Code. It's the Senate Report 1622, the 83rd Congress Second Session, page 263. Now, having shown, I hope that the petitioner's construction of the boot provision will make a shambles of the reorganization definitions and the functions they serve. I would now like to turn to the boot provision itself to show that the interpretation producing those results is in fact not even colorable. The -- we have to start with (b) (3) because we are talking about the interaction of (c) (1) with (b) (3). Section (b) (3) is set forth in our brief at page 15. It says, that no gain or loss shall be recognized if stock or securities in a party to a reorganization are exchanged pursuant to the plan of reorganization solely for stock or securities in another party to the reorganization. Now, as you point out on page, the following page, page 16, there are in fact four requirements to be under (b) (3); (b) (3) is the basic nonrecognition provision. The first requirement is that the exchange be pursuant to a reorganization. The second is that the taxpayer, the stockholder whose exchange is involved, transfers stock or securities in the party through reorganization. The third requirement is that he receive stock or securities in a party to the reorganization. And the forth requirement is that he receive solely such stock or securities. That is to say, if the first three requirements are all satisfied as they may be in many types of reorganization, there is a reorganization, the exchange of stock or securities in a party for reorganization and he receives stock or securities in a party to reorganization, even though, those are satisfied, if he receives not only the property permitted by that section to be received which is stock in a party through reorganization, but also other property, he does not -- his exchange is not qualify because that fourth requirement that he receive solely qualifying property. Now, with all that, I would like to turn to the boot provision itself, Section (c) (1), and that is set forth on page 22 of our brief. It's a very -- a difficult section to read. It has a lot of negatives and one has to read it very carefully. What it says is, if an exchange would be within (b) (3), if it were not for the fact that the property received in exchange consists not only of property permitted by (b) (3) to be received without the recognition of gain, but also of other property. Then gain is recognized only to the extent of the other property. Now what I mean to show is that that is expressly in reference to a failure to satisfy the fourth requirement as I set them out, the basic nonrecognition provision. Now I think that can be seen more clearly from this schematic restatement of (c) (1) at the bottom of page 22. We have set it forth there and attempt to separate the various steps. And what it sets effectively, this is our recasting of it, so you can see the steps, if in an exchange there is received both one property permitted by (b) (3) to be received without the recognition of gain and to other property, and the next step, if the exchange would be within (b) (3) if only the permitted property had been received, the gain is taxed to the extent of the other property. Now, the first step before you reach the hypothetical question, the ‘would be' question, is to satisfy that requirement that some of the property received be property permitted by (b) (3) to be received without the recognition of gain. You have to have some property independently qualifying under (b) (3) before you reach (c) (1), it says that expressly. Now the only property permitted by (b) (3) to be received without the recognition of gain is stock or securities in a party to a reorganization. Here, there was no reorganization, Foremost is not a party to reorganization and the stock in Foremost was not stock in a party to a reorganization. The taxpayer here received nothing qualifying under (b) (3). None of his property was property permitted by (b) (3) to be received without the recognition of gain. It was all other property. Everything he got was boot in the dichotomy established by (c) (1). You'll never reach the hypothetical question whether if he'd received only the permitted property, it would've been under (b) (3). I think if we follow through the statute, I realize it's a very difficult thing to follow, if you follow through this page, I think you will find that it is impossible to read the statute the way the petitioner reads it. There's one other independent objection in the petitioner's reading which I briefly like to suggest whether it's the reorganization definitions themselves talk about the whole transaction which normally involves a lot of exchanges. The (b) (3) and (c) (1) talk about the individual exchanges pursuant to the whole plan and it deals specifically with each individual exchange separately. Therefore, (c) (1) when it talks about the property received in exchange is talking only about the property received in exchange by the single stockholder in his exchange. It doesn't say a word about what was received by other stockholders in other exchanges. Now, in most of these cases, this case is atypical because there's only one stockholder, in most cases there are a lot stockholders and to any boot, a lot of stockholders receive part of it if there's any cash. And that was true in the Howard case, in the Howard case, the taxpayer, Howard, had in fact himself received only voting stock, he didn't receive any cash. Another stockholder had received cash, and the Court of Appeals in Howard said, that under (c) (1), he could assume a way, the cash received by the other stockholder in order hypothetically to qualify as a reorganization and that is an impossible reading of (c) (1). It talks about, only about, what the individual stockholder receives in his exchange. And you just cannot read it to permit you to assume that other stockholders didn't receive something in order, hypothetically, to qualify as a reorganization.
John M. Harlan II: (Inaudible)
Wayne G. Barnett: The last argument I think, is a red herring. First of all, it's always been true that by not being a reorganization, you can avoid the nonrecognition provisions and take loss and there's nothing to suggest that Congress has ever attempted to avoid that consequence. As a practical matter, the answer that is suggested by Justice Stewart yesterday, if you avoid being in a reorganization in order to take a loss, the acquiring corporation gets a reduced basis. In a loss situation, you have a high basis and the acquiring corporation would normally like to take over your high basis for depreciation purposes in a C type of reorganization. If you avoid qualifying as a reorganization so that you take a loss, the consequence is that the acquiring corporation has to take a mark-down basis. So as a practical matter, you always want it to be in the loss situation, a reorganization. Another answer is that the loss situation usually occurs in insolvency type reorganizations and insolvency reorganizations are governed by other provisions (b) (10) and Section (l). I would like to say -- well I think what I've said is in summary if I may, what I've said is enough to answer the argument. There are a lot of other things wrong with the argument which we've tried to spell out in the brief. Thank you.
Earl Warren: Mr. Marshall.
Francis N. Marshall: In this very few minutes, may it please the Court, I should like to make these two points. The Solicitor General has remarked this morning that in the 1934 Committee reports, both House and Senate agreed that there shouldn't be any entitlement to nonrecognition of gain even in part of this kind of transaction. Reading the House and Senate Committee reports, they make no reference to the impart situations whatsoever that I can find. There was reference to the situations where a total nonrecognition of gain or loss was involved and that is all. The -- there was never any reference to the boot provisions which presumably acted as they always have by taking care of any boot added -- by nonrecognition or deferment of the gain or loss, whatever it might be until there was a more terminal transaction. On this question of the fact -- on the revenue which Mr. Justice Brennan asked yesterday and which the Solicitor General answered by referring to the base provisions, there are several answers. In the first place as to this type of transaction, it must be remembered that the Government gets all its tax. Turnbow has already paid his tax on the $3 million in cash and as soon as he makes some terminal transaction affecting his stock interest in the continuing enterprise, then the Government will get its tax on any gain resulting there from.
Charles E. Whittaker: What is the basis (Inaudible)
Francis N. Marshall: It is --
Charles E. Whittaker: (Inaudible)
Francis N. Marshall: No, Mr. Justice Whittaker, it will not, it will be the cost basis of the shares which he transferred. And therefore, all of his gain which is in Court at this moment in his stock interest in the continuing enterprise will be subject to tax as soon as he makes a more terminal disposition of his stock interest in the continuing enterprise.
William J. Brennan, Jr.: But Mr. Marshall I thought Mr. Barnett took the different position as to this.
Francis N. Marshall: I think not, Mr. Justice Brennan. I think he is talking about the basis for the acquiring corporation which is an entirely different proposition and is not involved in this case at all.
William J. Brennan, Jr.: Well, you agree with him that the acquiring corporation does acquire different places for appreciation and so forth?
Francis N. Marshall: There may be a stepped up basis or a stepped down basis as the case may be. In the South -- Helvering versus Southwest case for instance, there was a very greatly stepped down basis. I think the -- the assets have gone from a cost basis of something like $9 million down to something like $700,000. But in -- that is a different kind of a question because the problem that we have is the gain or the loss for the particular tax there transferor and that is what is covered in Section 112 (c) (1) and not anything else. Also, it has been showed in our brief, that basis is not irretrievably with it. That is the basis of the corporation. It's not irretrievably wedded to the basis for the transferring shareholder which is the question here and the only question here. And so far as that is concerned, there is no question because the shareholder retains his old basis for the property transferred, and all of his gain, ultimately a subject to tax when this (Inaudible) gain or paper profit has turned in to an actually realized profit as the case maybe or a loss. Pardon --
Charles E. Whittaker: (Inaudible)
Francis N. Marshall: That is another situation Mr. Justice Whittaker. That is a problem that runs through the whole tax law and affects anybody and everybody and it affects of course a man who simply holds the same property, appreciated or depreciated as the case maybe or who holds an exchanged stock interest in the continuing enterprise which however doesn't change the actual interest in the enterprise anymore than in form. Therefore, that is a side issue that runs through the whole tax law and doesn't affect this particular problem. I think the answer really is that the matter always works in both directions so the effect on the revenue is up or down as the case maybe. May I have just one moment please Mr. Chief Justice?
Earl Warren: One moment, yes.
Wayne G. Barnett: And that is to say that this question is not what Congress wrote in the basis provision, but what Congress wrote for this limited recognition. We are in a limited recognition provision going back to 1924 and on that question, the Tax Court has always held at the same interpretation and it is declared as it is held in this the same interpretation. Going back to 1934, Bruce, in 1936 Bonham, in 1939 Love, there was also a case in the Court of Appeals, First Seattle; all of those are mentioned in a footnote on page 11 in our brief. And finally, in Bonham where the -- pardon me, in Turnbow in the Tax Court where the Court itself said, thus there has been a long standing and continuous construction of Section 112 (c) (1) and the corresponding section in the earlier revenue acts which has remained unchanged over the years in the face of several reenactments of the statutory provision. And in the light of the Tax Court's own declaration without any division of opinion throughout all this years that that was an interpretation of Section 112 (c) (1) that comes as somewhat of a shock for the attorney, for the Government to say that these decisions were non-existent. They did exist and the taxpayers had a right to rely upon them. We submit that the judgment should be reversed.